DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “…of an extruder…” in line 2. It is unclear whether this is intended as a different extruder from the extruder of claim 8, line 3. For the purposes of examination, the limitation “an extruder,” in claim 13, is interpreted as being the extruder of claim 8 but further limited by requiring the extruder be part of a fused deposition modeling system and having one or more openings.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 3, 5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ayerst (GB2107638A) in view of Miles (US1541729).

In reference to claims 1 and 5:
Ayerst discloses a cutting device (title) comprising:
a feedstock pass through zone (Fig. 2 numeral 22);
a controller (abstract, pg 2 ln 46-82);
a guide shaft including a set of rails positioned in parallel, wherein a feedstock is passed between the rails (pg 3 ln 51-65, 108-118; Fig. 1);

a crank mechanism coupled to the slider, wherein operation of the crank mechanism causes the slider to travel the length of the rails and cut the feedstock passed between the rails (pg 3 ln 51-65);
wherein the slider returns to the first position after each full operation of the crank mechanism (pg 3 ln 51-65).
Ayerst does not disclose wherein the crank mechanism operates by rotational movement (claim 1) or further comprising one or more motors coupled to the crank mechanism, wherein the one or more motors causes the crank to rotate (claim 5). However, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). As applied to the instant application, Miles teaches a reciprocating cutting mechanism (pg 1 ln 18-26) wherein the crank mechanism is a rotational crank mechanism driven by a motor which causes the cutting mechanism to slide during rotation (pg 1 ln 10-17, pg 2 ln 7-19, 53-64; Fig. 2). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the rotating crank of Miles into the cutting device of Ayerst because both elements are known as suitable for the intended use and the combination yields predictable results, e.g. a known mechanism is used to produce a linear, reciprocating cutting motion.

In reference to claim 2:
In addition to the discussion of claim 1, above, Ayerst further discloses wherein the cutting mechanism includes one or more sharpened edges (pg 3 ln 89-107; Fig. 2 numeral 24).

In reference to claim 3:
In addition to the discussion of claim 1, above, Ayerst further discloses wherein the cutting mechanism includes an end structure coupled to the guide shaft (pg 3 ln 102-107; Fig. 2 numeral 25).

In reference to claim 7:
In addition to the discussion of claim 1, above, modified Ayerst does not disclose wherein the feedstock comprises a continuous carbon fiber or other continuous fiber reinforced composite. However, “[e]xpressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” See In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935) (as restated in   In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)) (see MPEP § 2115). As applied to the instant application, the claimed apparatus is performing the operation of cutting on the feedstock. As such, the specific type of feedstock is of no significance to the patentability of the apparatus.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ayerst and Miles as applied to claim 1, above, and further in view of Butcher (US20150165666).
In addition to the discussion of claim 1, above, modified Ayerst does not teach wherein the cutting mechanism comprises: a set of blade structures including one or more sharpened edges; wherein the set of blade structures are coupled to the slider; wherein the set of blade structures come together to cut the feedstock when the slider is at the second position. However, the selection of a known device, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07). As applied to .

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ayerst and Miles as applied to claim 1, above, and further in view of Mark (US20140361460).
In addition to the discussion of claim 1, above, Ayerst further discloses wherein the guide shaft is substantially aligned with the filamentary material (Figs. 1 and 2). Modified Ayerst does not teach wherein the guide shaft is substantially aligned with at least one opening of an extruder in a fused deposition modeling system, wherein the extruder includes one or more openings. However, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). As applied to the instant application, Mark teaches a fused deposition modeling system comprising a sliding filament cutter (para 0107; Fig. 1A). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the cutting device of modified Ayerst into the apparatus of Mark because both cutting mechanisms are known for cutting filamentary material and the substitution yields predictable results, e.g. the filament is cut by a device known for cutting filament.

Claims 8, 9, 10, 12-17, 19, and 20is/are rejected under 35 U.S.C. 103 as being unpatentable over Mark in view of Ayerst and Miles.

In reference to claims 8, 10, 12, and 13:
Mark discloses a system of cutting feedstock (paras 0015, 0107, Fig. 1A) comprising:
a source of a feedstock (para 0121; Figs. 1A, 2);
an extruder configured to extrude the feedstock from one or more openings through a feedstock pass through zone, wherein the extruder includes one or more openings (abstract; Figs. 1A, 1B);
a controller (para 0106); 
a sliding cutting mechanism (para 0107; Fig. 1A)(claim 8), and
wherein the cutting mechanism is aligned with at least one opening of an extruder and the extruder includes one or more openings (Fig. 1A).
Mark does not disclose wherein the cutting mechanism comprises a guide shaft including a set of rails positioned in parallel, wherein a feedstock is passed between the rails; a slider coupled to the rails such that the slider may move along a length of the rails from a first position to a second position, the slider including a cutting mechanism wherein the movement of the mechanism causes the slider to travel the length of the rails and cut the feedstock passed between the rails and wherein the slider returns to the first position after each cycle of the crank mechanism (claim 8); and wherein the cutting mechanism includes an end structure coupled to the guide shaft (claim 10). However, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). As applied to the instant application, Ayerst teaches a system for cutting extruded materials (title; abstract) wherein the cutting system comprises a guide shaft including a set of 
Modified Mark does not teach wherein the crank mechanism operates by rotational movement wherein the slider returns to the first position after each full rotation of the crank mechanism (claim 8) or further comprising one or more motors coupled to the crank mechanism, wherein the one or more motors causes the crank to rotate (claim 12). However, a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007) (See MPEP 2143 and 2143.02). As applied to the instant application, Miles teaches a reciprocating cutting mechanism (pg 1 ln 18-26) wherein the crank mechanism is a rotational crank mechanism driven by a motor which causes the cutting mechanism to slide during rotation (pg 1 ln 10-17, pg 2 ln 7-19, 53-64; Fig. 2). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the rotating crank of Miles into the cutting device of Ayerst because both elements are known in the art as suitable for the intended use and the combination 

In reference to claim 9:
In addition to the discussion of claim 1, above, Mark further discloses wherein the cutting mechanism includes one or more sharpened edges (para 0107).

In reference to claim 14:
In addition to the discussion of claim 8, above, Mark further discloses wherein the feedstock comprises a continuous carbon fiber or other continuous fiber reinforced composite (para 0192). Additionally, as noted above, “[e]xpressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” See In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935) (as restated in   In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)) (see MPEP § 2115). As applied to the instant application, the claimed apparatus is performing the operation of feeding and cutting on the feedstock. As such, the specific type of feedstock is of no significance to the patentability of the apparatus.

In reference to claims 15, 17, 19, and 20:
Mark discloses a method for cutting feedstock (paras 0015, 0107, Fig. 1A) comprising:
passing a feedstock through a feedstock pass through zone of a cutting device (abstract, paras 0107, 0121; Fig. 1A), the cutting device comprising:
the feedstock pass through zone (abstract, Figs. 1A, 1B);

a slider which includes a cutting mechanism (para 0107; Fig. 1A),
wherein the cutting device is substantially aligned with at least one opening of an extruder in a fused deposition modeling system, wherein the extruder includes one or more openings (Fig. 1A)(claim 20).
Mark does not disclose a guide shaft including a set of rails positioned in parallel, wherein the feedstock is passed between the rails; a slider coupled to the rails such that the slider may move along a length of the rails from a first position to a second position, the slider including a cutting mechanism; and a crank mechanism coupled to the slider, wherein movement of the crank mechanism causes the slider to travel the length of the rails and cut the feedstock passed between the rails; wherein the slider returns to the first position after each full operation of the crank mechanism (claim 15); wherein the cutting mechanism includes an end structure coupled to the guide shaft (claim 17); further comprising cutting the feedstock passed through the feedstock pass through zone and between the rails (claim 19); or wherein the guide shaft is substantially aligned with at least one opening of the extruder (claim 20).
However, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). As applied to the instant application, Ayerst teaches a system for cutting extruded materials (title; abstract) wherein the cutting system comprises a guide shaft including a set of rails positioned in parallel, wherein the feedstock is passed between the rails (pg 3 ln 51-65, 108-118; Fig. 1). Ayerst further discloses a slider coupled to the rails including a cutting mechanism wherein the movement of the mechanism causes the slider to travel to cut the feedstock and return to the first position (pg 3 ln 51-65)(claim 8) and wherein the cutting mechanism includes an end structure coupled to the guide shaft (pg 3 ln 102-107; Fig. 2 numeral 25). 


In reference to claim 16:
In addition to the discussion of claim 15, above, Mark further discloses wherein the cutting mechanism includes one or more sharpened edges (para 0107).

Claims 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mark, Ayerst, and Miles as applied to claims 11 and 18, above, and further in view of Butcher.

In reference to claim 11:
In addition to the discussion of claim 8, above, modified Mark does not teach wherein the cutting mechanism comprises: a set of blade structures including one or more sharpened edges; 

In reference to claim 18:
In addition to the discussion of claim 15, above, modified Mark does not teach wherein the cutting mechanism comprises: a set of blade structures including one or more sharpened edges; wherein the set of blade structures are coupled to the slider; wherein the set of blade structures come together to cut the feedstock when the slider is at the second position. However, the selection of a known device, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07). As applied to the instant application, Butcher discloses a cutting device for cutting feedstock (paras 0030, 0031; Figs. 1 and 3). Butcher further discloses wherein the cutting mechanism comprises a set of blade structures including one or more sharpened edges; wherein the set of blade structures are coupled to the slider; wherein the set of blade structures come together to cut the feedstock when the slider is at the second 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L SWANSON whose telephone number is (571)272-1724. The examiner can normally be reached M-Th 0800-1900 and every other Friday 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L SWANSON/Examiner, Art Unit 1745